DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is suggested that “a portion of the bow and being rotatably mounted” be changed to something to the effect of -- a portion of the bow and the bow being rotatably mounted--, for clarity.
In claim 1, “the button being installable and removable” has not been adequately defined in the context of the claim language.  Being installable and removable from what element(s), and for what structural and/or functional purpose(s)?
In claim 1, it is unclear what structurally and/or functionally constitutes a “double lock position” in the context of the claim language. 
The structural and/or functional purpose of the limitations of claim 7 is unclear and not fully understood in the context of the claim language.
In claim 10, the structural and/or functional purpose of the “resilient deflectable latch” is unclear and not fully understood in the context of the claim language.  And further, it is unclear and not understood how and in what way this limitation functions as a latch. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 10, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szczepanek, US Patent 4,509,346.  As in claim 1, a personal restraint cuff, comprising a first cheek frame half including a first cheek arm 1 and a first lockset cavity portion; a second cheek frame half including a second cheek arm 2 and a second lockset cavity portion, said first lockset cavity portion and said second lockset cavity portion combining to form a lockset cavity between the first and second cheek frame halves when the first and second cheek frame halves are secured to each other (see figures 1 and 2); a bow 5 having outwardly facing teeth 7 along a portion of the bow and being rotatably mounted to the first and second cheek arms; and a lockset assembly (see figures 1 and 3) disposed within the lockset cavity, the lockset assembly comprising: a movable pawl 8 having a first edge and an opposing second edge, the first edge of the pawl releasably engaging the teeth of the bow when the bow is rotated into engagement with the lockset assembly; and a slidable lock bar (including 13) facing the second edge of the pawl and having a plurality of projections separated by spaces between them; and a button (at least broadly considered as including 15) extending from one end of the lock bar, the button, as best understood, being installable and removable while the lockset assembly is disposed within the lockset cavity, and a distal end of the button extending out of the lockset cavity and being exposed to a user along combined edges of the first and second cheek frame halves when the lock bar is, as best understood, not in a double lock position, so that the user may push in the distal end of the button, sliding the lock bar into the double lock position; wherein, when the lock bar is in, as best understood, the double lock position, at least one of the projections of the lock bar abuts a respective projection on the second edge of the pawl preventing movement of the pawl and preventing rotation of the bow if it is engaged with the lockset assembly; and wherein, when the lock bar is, as best understood, not in the double lock position, none of the plurality of projections of the lock bar abuts a respective projection on the second edge of the pawl, and the lock bar does not prevent movement of the pawl or rotation of the bow.   As in claim 2, a spring (in the region of 17) between the pawl and the lock bar, and biasing the pawl to rotate away from the lock bar; and at least one key pin (in the region of 19) for receiving and positioning a hollow cylindrical end of a key; wherein, when the lock bar is in a single lock position and regardless of whether the key is received over one of the at least one key pins, the bow can rotate in a first direction with the teeth of the bow ratcheting over the first edge of the paw! while successively rotating the pawl toward the lock bar and against the biasing of the spring but, due to an angle of the teeth of the bow, the bow cannot rotate in an opposite second direction of the teeth of the bow are engaged with the pawl; wherein, when the lock bar is in the single lock position and regardless of whether the key is received over one of the at least one key pins, the button may be pushed in sliding the lock bar into the double lock position; wherein, when the lock bar is in the single lock position and the key is received over one of the at least one key pins, the key can be rotated in, as best understood, a double-locking direction pushing one of the projections of the lock bar and sliding the lock bar in the double lock position; and wherein, when the lock bar is in the double lock position and the key is received over one of the at least one key pins, the key can be rotated in an opening direction, that is opposite the double-locking direction, pushing one of the projections of the lock bar and sliding the lock bar into the single lock position, and can continue to be rotated in the opening direction until it engages a ledge on the second edge of the pawl rotating the paw! toward the lock bar and out of engagement with the bow, allowing the bow to rotate freely in either the first direction or the second direction.  As in claim 7, the distal end of the button being, as best understood, flared out, relative to a remainder of the button, in at least one direction that is substantially perpendicular to a longitudinal axis of the button.  As in claim 10, a resilient deflectable latch (including at least 17); an inside surface of one of the first and second lockset cavity portions includes a latching opening (the space that receives the assembly of figure 3) for receiving the resilient deflectable latch; and insertion of a tool (such as a key in region of 19) through the latching opening can compress the resilient deflectable latch allowing removal of the lockset assembly from the cuff if the bow is rotated out of engagement with the pawl.  As in claim 17, the first and second cheek frame halves further comprising a plurality of semi-annular recesses such that when the first and second cheek frame halves are combined, the semi-annular recesses combine to form annular recesses that are dimensioned to capture an end portion of a swivel pin (see figure 1in the region of element 4 where the chain is attached).  As in claim 18, a pair of chain cuffs, the pair of chain cuffs further comprising: a pair of swivel pins, an end portion of each one of the pair of swivel pins being captured in the annular recesses of one of the pair of chain cuffs, respectively; a chain with at least one chain link, the chain joining each one of the pair of chain cuffs to each other, a swivel eyelet of each one of the pair of swivel pins being received on the chain (see figure 1). As in claim 19, a pair of hinge cuffs, the pair of hinge cuffs further comprising: at least one hinge joining each one of the pair of hinge cuffs to each other.   As in claim 20, a rigid pair of handcuffs, the rigid pair of handcuffs comprising: a first side plate and a second side plate; the first side plate comprising the first cheek frame half of each one of the rigid pair of handcuffs and a first middle section, the first cheek frame half of each one of the rigid pair of handcuffs being integral with the first middle section on opposing ends of the first middle section, respectively; and the second side plate comprising the second cheek frame half of each one of the rigid pair of handcuffs and a second middle section, the second cheek frame half of each one of the rigid pair of  and cuffs being integral with the second middle section on opposing ends of the second middle section, respectively (see figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8, 9, 11-16, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Szczepanek.
  	Regarding each of these claims, particular limitations may not be explicitly disclosed in the device of Szczepanek, including the button being directly attached to an end of the lock bar, a contrast in color of the button, two pins for receiving two hollow cylindrical keys, a material of forged aluminum, and a plurality of spiral pins (or screws), as claimed.  However, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  One reason for one reason for direct attachment of the button to the lock bar would be to provide an alternative configuration which would reduce the potential for any misalignment of components.  One reason for using a contrast in color would be for ease in locating the button visually.  One reason for the use of two keys as oppose to one would be for additional securement, since at least an additional locked component would have to be defeated during an attempt at tampering (a general concept which is well known in the art).  A plurality of spiral pins (or screws) could be used for simple joining the two halves of the cuff assembly together in the known manner. Thus, none of these types of modifications to the device of Szczepanek are critical to the design and would each have produced no unexpected results. 

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Szczepanek in view of Parsons, US Patent Application Publication 2005/0262899A1.
Szczepanek does not appear to teach the lockset assembly being removable from the cuff without having to disassemble the first and second cheek frame halves from each other and without having to disassemble the bow from its rotatable mounting to the first and second cheek arms, as claimed.  However, such a concept is generally old and well known in the art of such assemblies.  Parsons teaches this general concept for the purpose of providing a removable assembly for the lockset for replacement as desired (see figures 12-14).  It would have been obvious to modify the device of Szczepanek in this way, as generally taught by Parsons, for the purpose of providing a removable assembly for the lockset for replacement as desired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675